Citation Nr: 1311855	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-49 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative.

2.  Entitlement to an increased evaluation for service-connected right foot drop, to include the propriety of the reduced evaluation to 0 percent for service-connected right foot drop, effective August 1, 2010.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions of the VA RO in Louisville, Kentucky.

Additionally, the Board notes that the Veteran also disagreed with the November 2009 denial of his claim for service connection for a bilateral hip condition.  However, during the course of this appeal, the Veteran was granted service connection for right trochanteric bursitis (claimed as a right hip condition) and left trochanteric bursitis (claimed as a left hip condition) in an October 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for a bilateral hip condition is not currently on appeal before the Board. 


FINDINGS OF FACT

1.  For the period of July 10, 2009, to August 29, 2010, the Veteran's service-connected lumbar spine disability is manifested by complaints of pain, flexion of 0 to 50 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 15 degrees, left lateral rotation of 0 to 15 degrees, right lateral flexion of 0 to 10 degrees, and right lateral rotation of 0 to 15 degrees.

2.  For the period of August 30, 2010, to the present, the Veteran's service-connected lumbar spine disability is manifested by complaints of pain, flexion of 0 to 80 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 20 degrees, left lateral rotation of 0 to 30 degrees, right lateral flexion of 0 to 20 degrees, and right lateral rotation of 0 to 30 degrees.

3.  For the entire period of time on appeal, the Veteran's service-connected right foot drop manifested with complaints of weakness.

4.  Hypertension was not shown in service, was not demonstrated to a compensable degree within one year of discharge from active duty, and the competent medical evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.

5.  Sleep apnea was not shown in service, and the competent medical evidence of record does not show sleep apnea to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  For the period of July 10, 2009, to August 29, 2010, the criteria for a disability rating in excess of 20 percent for service-connected lumbar spine disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5235 (2012).

2.  For the period of August 30, 2010, to the present, the criteria for a disability rating in excess of 10 percent for service-connected lumbar spine disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5235 (2012).

3.  The reduction of the rating assigned to the Veteran's service-connected right foot drop from 10 percent to 0 percent, effective August 1, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

4.  For the period of time prior to August 1, 2010, the criteria for a disability rating in excess of 10 percent for service-connected right foot drop have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2012).

5.  For the period of August 1, 2010, to the present, the criteria for a compensable disability rating for service-connected right foot drop have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2012).

6.  Hypertension was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

7.  Sleep apnea was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in July 2009 and August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided VA medical examinations with regard to his hypertension claim and his sleep apnea claim in November 2009.  The examiner reviewed the claims files, conducted the appropriate tests and studies, and noted the Veteran's assertions.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's service-connected right foot drop claims, the Veteran was provided a VA peripheral nerve examination most recently in December 2009.  With regard to the Veteran's service-connected low back condition claim, the Veteran was provided a VA spine examination most recently in August 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an increased rating for service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative.

In a November 2009 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected degenerative disc disease and arthritis lumbar spine, status post fractures transverse process L2-3, post operative from 10 percent to 20 percent, effective July 10, 2009.  In an October 2010 rating decision, the RO decreased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 10 percent, effective August 30, 2010. 

As an initial matter, the Board notes that, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2012).  In this case, however, the Veteran was granted service connection and assigned separate 10 percent evaluations for right trochanteric bursitis and left trochanteric bursitis, effective July 10, 2009, in the same October 2010 rating decision in which the evaluation assigned to his lumbar spine disability was decreased to 10 percent, effective August 30, 2010.  Therefore, as the Veteran did not receive a reduction in his current compensation payments due to the grant of service connection for his hip disabilities, a rating proposing the reduction of this evaluation is not required in this case.
The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).
According to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

According to Note (2), for VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2012).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran reported aching in his low back which will radiate into his hips and down into his legs and that his calves will cramp in an October 2008 VA treatment record.  

The Veteran asserted in his July 2009 claim that his back pain goes into his hip and down his right leg.     

In a November 2009 VA treatment record, the Veteran was noted as having forward flexion to 60 degrees.  He heel/toe walks with some difficulty but his gait is stable.  His motor function is 5/5 bilaterally.  

The Veteran underwent a VA spine examination in September 2009.  The examiner reviewed the claims file.  The Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, falls, and unsteadiness.  The Veteran claimed right dorsiflexion weakness as related to his spine condition.  The Veteran denied a history of fatigue and spasms.  He reported a history of decreased motion, stiffness, and pain in the low back and the buttock to pelvis.  The examiner noted no radiation of pain and that the buttock and pelvic pain are referred pain, not radicular pain.  The Veteran had no incapacitating episodes.  His pelvis was tilted to the right.  Head position and gait were normal, and he had symmetry in appearance.  He had no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoraolumbar spine ankylosis.  Upon examination of the thoracic sacrospinalis, the Veteran was noted as having bilateral spasm, pain with motion, and tenderness.  He did not have atrophy, guarding, or weakness.  The Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran was noted as having active movement against full resistance bilaterally with regard to hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and left great toe extension.  He had active movement against some resistance with regard to right great toe extension.  The Veteran had no atrophy and normal muscle tone.  He had decreased right ankle dorsiflexion compared with the left in heel walking.  The Veteran's bilateral lower extremities were noted as normal with regard to vibration, pain, light touch, and position sense.  Detailed reflex examination noted the Veteran as absent bilaterally with regard to knee jerk and ankle jerk.  His plantar flexion was normal bilaterally.  With regard to range of motion, the Veteran had flexion of 0 to 50 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 15 degrees, left lateral rotation of 0 to 15 degrees, right lateral flexion of 0 to 10 degrees, and right lateral rotation of 0 to 15 degrees.  The examiner noted that there is objective evidence of pain on active range of motion and following repetitive motion.  There are not additional limitations after 3 repetitions of range of motion. 

The Veteran underwent a VA peripheral nerve examination in December 2009.  The Veteran denied any pain radiation down either leg but noted weakness in his right leg and ankle.  Upon review of the claims file and examination of the Veteran, the examiner determined that neither electrodiagnostic testing nor imaging supports root impingement as the cause of any right leg or foot weakness.  The examiner, therefore, opined that the Veteran does not have right leg radiculopathy with foot drop secondary to service-connected degenerative disc disease lumbar spine.

The Board notes that the Veteran underwent an examination most recently in August 2010.  The examiner reviewed the claims file.  The Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, falls, and unsteadiness.  The Veteran reported right dorsiflexion weakness complicated by right calf DVT and toe amputation in a lawn mower accident.  The Veteran denied fatigue, weakness, and spasm.  He reported decreased motion and pain.  The Veteran denied radiation of pain and incapacitating episodes.  His gait was noted as normal.  He had no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  It was noted that the Veteran did not have spasms, atrophy, guarding, or weakness of the thoracolumbar sacrospinalis.  The Veteran was noted as having pain with motion and tenderness bilaterally of the thoracolumbar sacrospinalis.  The examiner noted that there is not muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  With regard to range of motion, the Veteran was noted as having flexion of 0 to 80 degrees, extension of 0 to 10 degrees, left lateral flexion of 0 to 20 degrees, left lateral rotation of 0 to 30 degrees, right lateral flexion of 0 to 20 degrees, and right lateral rotation of 0 to 30 degrees.  The examiner noted objective evidence of pain on active range of motion and following repetitive motion but no additional limitations after 3 repetitions of range of motion.  Detailed reflex examination revealed the Veteran was hypoactive bilaterally with regard to knee jerk and ankle jerk.  Plantar flexion was normal bilaterally.  With regard to the right lower extremity, the Veteran had decreased sensation to vibration in the great toe, decreased sensation to light touch in the lateral toes, normal position sense, and normal pain or pinprick.  With regard to the left lower extremity, the Veteran had decreased sensation to vibration in the great toe and was noted as normal with regard to pain or pinprick, position sense, and light touch.  The Veteran was noted as having active movement against full resistance bilaterally with regard to hip flexion, hip extension, knee flexion, and knee extension.  He was noted as having active movement against full resistance with regard to left ankle dorsiflexion, left ankle plantar flexion, and bilateral great toe extension, and as having active movement against some resistance with regard to the right ankle dorsiflexion and right ankle plantar flexion.  Muscle tone was noted as normal, and there was no muscle atrophy.     
 
In an August 2010 VA treatment record, the Veteran was noted as having flexion of 90 degrees and extension of 20 degrees.  Motor function was 5/5 in the lower extremities.  Sensory to touch was intact, and deep tendon reflexes were 2/4.  The Veteran was diagnosed with sciatica.  In a September 2010 VA treatment record, the Veteran asserted that he has chronic low back pain, which radiates down his right lower extremity more than his left lower extremity.  In a separate September 2010 VA treatment record, it was noted that there was no electrodiagnostic evidence of radiculopathy, and there was evidence of chronic injury in the paraspinals (low amplitude).  An addendum noted no electrodiagnostic evidence of acute right radiculopathy, and it was noted that evidence of motor unit reorganization right tibial/S1 was supported by increased gastroc polyphasic motor units.  There was an absence of H and slow right tibial F wave supported old injury in this same distribution.

With regard to assigning an evaluation in excess of 20 percent for the period of July 10, 2009, to August 29, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or with unfavorable ankylosis of the thoracolumbar spine or the entire spine.  As such, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected lumbar spine disability for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 10 percent for the period of August 30, 2010, to the present, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability for the period of August 30, 2010, to the present, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

To the extent that the Veteran has complained of radiating pain, the Board notes that the Veteran has already been granted service connection separately for bilateral trochanteric bursitis and a right foot drop.  Moreover, the claims file contains no objective, clinical evidence documenting a diagnosis of radiculopathy.  The December 2009 VA examiner specifically opined that the Veteran does not have right leg radiculopathy with foot drop secondary to service-connected degenerative disc disease lumbar spine.  In a September 2010 VA treatment record, it was noted that there was no electrodiagnostic evidence of radiculopathy.  Therefore, absent clinical evidence of radiculopathy of either leg that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for any period of time on appeal, the Board notes that the medical evidence of record reflects pain on active range of motion and following repetitive motion.  However, there is no objective evidence of record reflecting additional limitations after 3 repetitions of range of motion or that the Veteran met the range of motion criteria for higher evaluations at any period of time on appeal due to such symptoms as pain, weakness, excess fatigability, or incoordination.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent for the period of July 10, 2009, to August 29, 2010, or assigning an evaluation in excess of 10 percent for the period of August 30, 2010, to the present, as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.

2.  Entitlement to an increased evaluation for service-connected right foot drop, to include the propriety of the reduced evaluation to 0 percent for service-connected right foot drop, effective August 1, 2010.

The Board notes that a May 2007 rating decision granted service connection for right foot drop and assigned a 10 percent evaluation, effective July 20, 2005, under Diagnostic Code 8520.  In July 2009, the Veteran submitted an increased rating claim for his service-connected right foot drop.  A January 2010 rating decision proposed to decrease the 10 percent evaluation to 0 percent.  In a May 2010 rating decision, the RO decreased the evaluation of the Veteran's right foot drop from 10 percent to 0 percent, effective August 1, 2010. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

The Veteran contends that he is entitled to an increased evaluation for his service-connected right foot drop and that the 10 percent evaluation assigned to this disability should not have been reduced to 0 percent.

In a  January 2007 VA treatment record, the Veteran was noted as having a mild right foot drop and that he was doing subjectively better with an ankle-foot orthosis.

In September 2009, the Veteran underwent a VA peripheral nerve examination.  The Veteran reported that he believes that he tripped over the right foot during military service, and, at the time of hospital admission in 1969, he reported a 6-month history of right foot weakness.  The Veteran was noted as having reported dorsiflexion weakness on the right side.  The Veteran's right lower extremity muscle strength was noted as 4+.  The Veteran was noted as having minimal decreased elevation with heel walking.  His right peroneal nerve was noted as being normal with regard to vibration, pain, light touch, and position sense.  His right ankle reflex was noted as 0, and his plantar flexion was noted as normal.  There is no muscle atrophy and no abnormal muscle tone or bulk.   

In a September 2009 VA spine examination, the Veteran was noted as having active movement against full resistance with regard to ankle plantar flexion and ankle dorsiflexion on the right side.  He was noted as having active movement against some resistance with regard to great toe extension on the right side.  It was noted that the Veteran had decreased right ankle dorsiflexion compared with the left in heel walking.  Muscle tone was normal, and he had no muscle atrophy.  The Veteran was noted as normal with regard to vibration, pain, light touch, and position sense of the lower extremities.  The examiner noted a preserved peroneal sensation in the lateral leg and foot.  The Veteran was noted as being absent reflex with regard to ankle jerk testing.  His plantar flexion was noted as normal.   

The Veteran underwent a VA examination in December 2009.  The Veteran was noted as having a foot drop/dorsiflexion weakness.  The Veteran denied any pain radiation down either leg but noted weakness in his right leg and ankle.  Upon examination, the Veteran was noted as having a 4-5/5 with regard to muscle strength.  He had no motor impairment of dorsiflexion with heel walking.  His right lower extremity was normal to vibration, pain, and position sense.  With regard to light touch, it was noted as normally present, but reported subjectively decreased right foot, sole of foot most affected, tibial nerve distribution.  The Veteran was noted with a 1+ with regard to right ankle reflex.  His right plantar flexion was noted as normal.  There was no muscle atrophy or abnormal muscle tone or bulk noted.  The examiner cited nerve conduction studies which revealed the following: (1) bilateral tibial motor and bilateral peroneal motor studies revealed normal distal latencies, normal amplitudes, and normal conduction velocities; (2) bilateral sural sensory studies were unobtainable; and (3) monopolar needle examination of tested muscles (RLE: tibial motor study. Anterior/peroneus longus/medial Gastroc/VMO/Gluteus Medius) revealed normal resting and insertional activity.  Motor unit action potentials configuration and recruitment were within normal limits.)  It was noted that there were no electrodiagnostic evidence of a right lower extremity radiculopathy or neuropathy.  The examiner diagnosed the Veteran with no frank foot drop or dorsiflexion weakness; per history, early fatigue of dorsiflexion.  The examiner concluded by noting that the Veteran does not have frank foot drop, in that his dorsiflexion strength is >/= 4/5, as demonstrated in heel walking.  He does, however, complain of fatigue with long walks, with benefit from his dorsiflexion assistance brace.  There has been trauma to the right leg in the form of DVT and right toe amputation.

In a June 2010 VA treatment record, the Veteran was noted as having a "?R foot drop."

In a July 2010 statement, the Veteran asserted that he wears a brace on his right foot when walking long distances or when working around his yard or on uneven ground.  He asserted that his condition gets worse as his leg gets more tired and that his primary care physician advised him on June 29, 2010, that he should continue to use the brace as he had been.  The Veteran asserted that his problem has not changed much over the years but it continues to exist. 

The Board notes that, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2012).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2012).

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) and the Veteran does not contend otherwise.  The Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and/or request a hearing.

The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2012).  

Having concluded that the RO correctly followed the necessary procedures to reduce the 10 percent rating, the Board must consider whether a reduction from 10 percent to 0 percent was correct.  In this regard, the Board notes that the RO effectively "staged" the rating as 10 percent from July 20, 2005, to July 31, 2010, and 0 percent from August 1, 2010, to the present.  See Hart, supra.  However, the Board notes that, as the claim for an increased rating was received on July 10, 2009, the period of time on appeal includes July 10, 2009, (or within 1 year prior to July 10, 2009, depending on the medical evidence of record) to the present.

Upon review of all relevant evidence of record, the Board finds that there is no objective evidence demonstrating that the Veteran's right foot drop has met the criteria for a 10 percent rating for any period of time on appeal.  While the Veteran's right foot drop has been reported as being mild throughout the medical evidence, the Board finds that the clinical evidence of record does not support an assessment of this disability as anything more than slight in nature.  Specifically, while the Veteran was noted as having right foot weakness at the September 2009 VA examination, it was also noted that he had a right lower extremity muscle strength of 4+.  While the Veteran was noted as having minimal decreased elevation with heel walking, his right peroneal nerve was noted as being normal with regard to vibration, pain, light touch, and position sense; his plantar flexion was normal; and there was no muscle atrophy or abnormal muscle tone or bulk.  In a September 2009 VA spine examination report, the Veteran was noted as having active movement against full resistance with regard to ankle plantar flexion and ankle dorsiflexion on the right side.  In the December 2009 VA examination report, the Veteran was noted as having a 4-5/5 with regard to muscle strength.  He had no motor impairment of dorsiflexion with heel walking, and his right lower extremity was normal to vibration, pain, and position sense.  There was no muscle atrophy or abnormal muscle tone or bulk noted.  Bilateral tibial motor and bilateral peroneal motor studies revealed normal distal latencies, normal amplitudes, and normal conduction velocities.  The examiner diagnosed the Veteran with no frank foot drop or dorsiflexion weakness; per history, early fatigue of dorsiflexion.  The examiner concluded by noting that the Veteran does not have frank foot drop, in that his dorsiflexion strength is >/= 4/5, as demonstrated in heel walking.  He does, however, complain of fatigue with long walks, with benefit from his dorsiflexion assistance brace.  In a June 2010 VA treatment record, the Veteran was noted as having a "?R foot drop."

Therefore, in light of the above-referenced medical evidence, the Board does not find that the claims file contains any objective, clinical evidence of record from the period of time on appeal reflecting that the Veteran suffers mild incomplete paralysis as a result of a right foot drop.  As such, the Board finds that the reduction of the evaluation assigned to the Veteran's service-connected right foot drop from 10 percent to 0 percent, effective August 1, 2010 was appropriate, and the Veteran's service-connected right foot drop does not meet the criteria for a compensable evaluation for any period of time on appeal.  

In this regard, the Board notes that this determination should in no way affect the 10 percent rating assigned to the Veteran's service-connected right foot drop for the period of July 20, 2005, to July 31, 2010.  As noted above, the Board finds the reduction and effective date assigned by the RO to be appropriate and in keeping with notification procedures for reduction. 

The Board has reviewed the remaining diagnostic codes relating to neurological conditions and convulsive disorders but finds Diagnostic Code 8520 is the most appropriate diagnostic code to apply in this case and that an increased evaluation is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2012).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right foot drop is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence supports a reduction of the evaluation assigned to the Veteran's service-connected right foot drop from 10 to 0 percent, effective August 1, 2010, and is against assigning a rating in excess of 10 percent for the period of time prior to August 1, 2010, or a compensable rating, effective August 1, 2010, for the Veteran's service-connected right foot drop.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.

3.  Entitlement to service connection for hypertension.

The Veteran contends that his current hypertension is related to his service-connected low back disability.  Specifically, the Veteran asserted in his July 2009 claim that his hypertension is a result of weight gain because of not being able to get the proper exercise due to his back problems.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hypertension or high blood pressure.  The Veteran's blood pressure was recorded as 128/60 on a May 1961 Report of Medical Examination.  On a June 1965 Report of Medical Examination, the Veteran's blood pressure was recorded at 128/76.

With regard to the post-service evidence, the claims file contains an August 2004 VA treatment record noting that the Veteran was diagnosed with hypertension 3 years prior.  In an October 2008 VA treatment record, it was noted that the Veteran stopped smoking in February 2008 but had been eating more and gained 30 pounds.  It was further noted that the Veteran had not been able to exercise much with his back pain but had not tried water activities.  The Veteran was noted as having hypertension, not well controlled on current medications with weight gain.    

The Veteran was afforded a VA hypertension examination in November 2009.  The examiner reviewed the claims file and noted an onset date for hypertension of 1998.  The examiner noted that the Veteran was started on an antihypertensive approximately in 1998.  His dosage was increased in 2002 to include a second medication.  The examiner noted that the Veteran experienced a gradual increase in his back pain over the last year.  His weight began to increase between 2 and 1 years ago.  One year ago, he weighed around 308 pounds, and two years ago, he weighed about 250 pounds.  Currently, he weighs about 287 pounds.  His medicine doubled one year ago.  His blood pressure has been stable since that time.  Over the last year, he has been able to exercise to reduce weight.  

Upon examination of the Veteran and review of the claims file, the examiner determined that the Veteran's hypertension is not caused by or a result of degenerative disc disease and arthritis lumbar spine status post fractures transverse process L2-3, post operative.  The examiner indicated that there is no relationship between degenerative disc disease and hypertension. Therefore, the Veteran's hypertension is not caused by his service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse process L2-3, post operative.  The examiner noted that the specified contention was that the Veteran's weight gain, which the Veteran believes was caused by lack of exercise induced by his back condition, caused his hypertension.  The examiner noted that there is an association between obesity and hypertension, although a causal mechanism has not been identified (for a discussion of this and possible causal mechanism see "Obesity and weight reduction in hypertension" at uptodateonline.com).  The Veteran's hypertension, however, substantially preceded his increase in weight.  Therefore, the Veteran's hypertension is not caused by or a result of his weight gain due to lack of exercise related to service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse processes L2-3, post operative.

The examiner further noted that it is possible that obesity aggravated pre-existing hypertension.  However, with reference to this Veteran it is not clear that his weight gain was actually caused by loss of exercise.  On October 23, 2008, the Veteran's private physician associated his weight gain with smoking cessation, not back pain.  Finally, the Veteran's hypertension is currently under control, and his weight has been decreasing back towards the levels prior to the time they underwent a substantial increase.  The last 2 recorded pressures in the Veteran's VA medical center (VAMC) medical records were 137/66 and 101/57, suggesting that there was no permanent aggravation.  Therefore, the Veteran's hypertension was not permanently aggravated by his increase in weight, which he associated with his lack of exercise caused by his service-connected degenerative disc disease and arthritis lumbar spine status post fractures L2-3, post operative. 

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the Veteran's available service treatment records do not reflect that the Veteran had high blood pressure or hypertension during service.  The claims file contains no medical evidence linking a current diagnosis of hypertension to service, and the Veteran has never asserted that he developed hypertension during his active duty service or as a direct result of his active duty service.  Therefore, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, the Board notes that the November 2009 VA examiner specifically determined that the Veteran's hypertension is not caused by or a result of degenerative disc disease and arthritis lumbar spine status post fractures transverse process L2-3, post operative.  The examiner further indicated that the Veteran's hypertension was not permanently aggravated by his increase in weight, which he associated with his lack of exercise caused by his service-connected degenerative disc disease and arthritis lumbar spine status post fractures L2-3, post operative.  The claims file contain no medical evidence indicating that the Veteran's hypertension was caused, aggravated, or the result of his service-connected low back disability.  Therefore, service connection cannot be established on a secondary basis.    

The Board has considered the Veteran's contentions that his hypertension is related to his service-connected low back disability.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he has a current diagnosis of hypertension that is related to a low back disability.  See Jandreau v. Nicholson, 492 F.3d  1372, 1377 Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay assertions regarding etiology are far outweighed by the November 2009 VA medical opinion provided by a VA physician who had full access to the Veteran's medical history and offered a detailed rationale for his opinions.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension must be denied on presumptive, direct, and secondary bases.  See 38 U.S.C.A §5107 (West 2002).

4.  Entitlement to service connection for sleep apnea.

The Veteran contends that his current sleep apnea is related to his service-connected low back disability.  Specifically, the Veteran asserted in his July 2009 claim that his sleep apnea is a result of weight gain because of not being able to get the proper exercise because of his back problems.  In his November 2010 VA Form 9 Appeal, the Veteran indicted that he believed that the pain in his back and his hips prevented him from getting the proper exercise to keep his weight down, which is causing his sleep apnea.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of sleep apnea or a sleep disorder of any kind. 

With regard to the post-service evidence, the claims file contains a December 2008 sleep study report diagnosing the Veteran with mild obstructive sleep apnea with sleep fragmentation and oxygen desaturation.  In an October 2008 VA treatment record, it was noted that the Veteran stopped smoking in February 2008 but had been eating more and gained 30 pounds.  It was further noted that the Veteran had not been able to exercise much with his back pain but had not tried water activities.  The Veteran reported that, since his weight gain, he had some episodes of awakening with apneas and some daytime somnolence.

The Veteran was afforded a VA sleep apnea examination in November 2009.  The examiner reviewed the claims file and noted an onset date for sleep apnea of 2008.  The Veteran reported a gradual increase in nighttime awakenings associated with dyspnea which began in October 2008.  A sleep study performed last year showed obstructive sleep apnea and the Veteran was put on a CPAP machine.  He noted a gradual increase in back pain over the last year, and his weight increased from 2 to 1 years ago.  One year ago, he weighed around 308 pounds, and 2 years ago he weighed around 250 pounds.  Currently, he weighs around 287 pounds.  Over the last year, he has been able to exercise to reduce weight and his sleep disturbance has improved.  The examiner also noted prior daytime hypersomnolence, which has improved.  The examiner determined that the Veteran's sleep apnea is not caused by or a result of service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse processes L2-3, post operative.  The examiner noted that there is no relationship between degenerative disc disease, lumbar spine arthritis, or fractures of the transverse lumbar processes with sleep apnea.  Therefore, the Veteran's sleep apnea is not caused by or a result of service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse processes L2-3, post operative.  

The examiner noted the Veteran's specific contention that his weight gain associated with lack of exercise due to his back condition caused his sleep apnea.  The examiner noted that obesity is associated with sleep apnea ("Clinical manifestations and diagnosis of obesity hypoventilation syndrome" at uptodateonline.com).  According to one study, "Obesity is probably the most important risk factor for the development of OSA.  Some 60-90% of adults with OSA are overweight, and the relative risk of OSA in obesity (BMI >29 kg/m(2)) is >or=10" in Diabetes Care 2008 Feb; 31 Suppl 2:S303-9).  The Veteran's BMI after his weight gain was 39.5.  However, the Veteran's BMI prior to the weight gain was 35.7, which already placed him at a substantial risk of sleep apnea.  The incidence of sleep apnea with obesity does not increase substantially until a BMI level of 40, and even then, is not a significant independent predictor of sleep apnea ("Sleep-related breathing disorders, loud snoring and excessive daytime sleepiness in obese subjects" in Int J Obes Relat Metab Disord. 2001 May; 25(5) :669-75.  In addition, it appears unlikely that the Veteran's weight gain can be attributed to lack of exercise.  As noted above, on October 23, 2008, the Veteran's private physician associated his weight gain with smoking cessation, not back pain.  In summary, the Veteran's sleep apnea is not caused by or a result of weight gain due to lack of exercise related to service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse processes L2-3, post-operative. 

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  The Board notes that the Veteran's available service treatment records do not reflect that the Veteran had sleep apnea during service.  The claims file contains no medical evidence linking a current diagnosis of sleep apnea to service, and the Veteran has never asserted that he developed sleep apnea during his active duty service or as a direct result of his active duty service.  Therefore, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, the Board notes that the November 2009 VA examiner opined that the Veteran's sleep apnea is not caused by or a result of service-connected degenerative disc disease and arthritis lumbar spine status post fractures transverse processes L2-3, post operative.  The Board notes that the examiner did not expressly state that the Veteran's sleep apnea is not aggravated by his lumbar spine disability.  However, as the examiner expressly stated that the Veteran's sleep apnea is not the result of his service-connected lumbar spine disability and that there is no relationship between his lumbar spine disability and his sleep apnea, and the examiner clearly considered any possible association between the Veteran's contentions of weight gain from his low back disability and his sleep apnea, the Board finds this opinion to be adequate in this regard.  Moreover, the Board notes that the November 2009 VA examiner did not specifically discuss the Veteran's service-connected bilateral hip disability.  However, as the examiner determined that it appears unlikely that the Veteran's weight gain can be attributed to lack of exercise, which is the crux of the Veteran's argument, the Board finds this opinion to be adequate in this regard as well.  The claims file contains no medical to the contrary.  Therefore, service connection cannot be established on a secondary basis.    

The Board has considered the Veteran's contentions that his sleep apnea is related to his service-connected low back or hip disabilities.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether he has a current diagnosis of sleep apnea that is related to a low back or a hip disability.  See Jandreau v. Nicholson, 492 F.3d  1372, 1377 Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay assertions regarding etiology are far outweighed by the November 2009 VA medical opinion provided by a VA physician who had full access to the Veteran's medical history and offered a detailed rationale for his opinions.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea must be denied on direct and secondary bases.  See 38 U.S.C.A §5107 (West 2002).


(Continued on next page.)



























ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative for the period of July 10, 2009, to August 29, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease and arthritis of the lumbar spine, status post fractures transverse process L2-3, post operative for the period of August 30, 2010, to the present is denied.

The reduction from 10 percent to 0 percent, effective August 1, 2010, for service-connected right foot drop was proper.

Entitlement to an evaluation in excess of 10 percent for service-connected right foot drop for the period of time prior to August 1, 2010, is denied.

Entitlement to a compensable evaluation for service-connected right foot drop for the period of August 1, 2010, to the present, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


